CIBC 18th Annual Healthcare Conference November 6, 2007 1 Statements made in this presentation may contain “forward-looking” information, such as forecasts of futurefinancial performance. Such statements involve risks and uncertainties and are subject to change at anytime. Factors that could cause actual results to differ materially include, but are not limited to, thefollowing: potential liability for losses not covered by, or in excess of, our insurance; continued complianceby the Company under its debt agreements; changes in Medicare and Medicaid reimbursements; the impactof federal and state regulations and investigations; changes in payor mix and payment methodologies; ourability to integrate the operations of Harborside Healthcare Corporation; our ability to generate sufficientcash flow to operate our business; our ability to receive increases in reimbursement rates from governmentpayors to cover increased costs; and competition for qualified staff in the healthcare industry. Moreinformation on these and other factors that could affect our business and financial results are included in ourAnnual Report on Form 10-K/A for the year ended December 31, 2006 and other public filings made with theSecurities and Exchange Commission. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are,in some cases, beyond our control. We caution that any forward-looking statements made by us are notguarantees of future performance. We disclaim any obligation to update any such factors or to announcepublicly the results of any revisions to any of the forward-looking statements to reflect future events ordevelopments. Furthermore, references to non-GAAP financial information and pro forma, normalized data contained hereinare reconciled to comparable GAAP financial information in our earnings release dated August 1, 2007 whichis available on our website at www.sunh.com and has been filed with the SEC in an 8K. Any documents filedby Sun with the SEC may be obtained free of charge at the SEC’s web site at www.sec.gov. In addition,investors and stockholders of Sun may obtain free copies of the documents filed with the SEC by contactingthe Investor Relations Department of Sun at (505) 468-2341 (TDD users, please call (505) 468-4458) or bysending a written request to Investor Relations, Sun Healthcare Group, Inc., 101 Sun Avenue NW,Albuquerque, NM 87109. You may also read and copy any reports, statements, and other information filedby Sun with the SEC at the SEC public reference room at 450 Fifth Street, NW, Room 1200, Washington, D.C.20549. Please call the SEC at (800) SEC-0330 or visit the SEC’s web site for further information on its publicreference room. Forward-Looking Statements 2 Investment Highlights • Attractive industry fundamentals and reimbursement outlook • Nationally diversified portfolio of facilities • Focus on high-acuity patients • Harborside acquisition creates one of the largest U.S. operators • Demonstrated integration track record • Strong financial performance and underlying asset coverage • Proven and experienced management team 3 15.9 16.0 16.1 16.3 16.5 16.7 16.9 17.0 17.3 17.1 16.7 16.4 15.0 15.5 16.0 16.5 17.0 17.5 1995 1996 1997 1998 1999 2000 2001 2002 2003 2004 2006 2006 (in thousands) Source: CMS The long-term healthcare industry continues to grow due to demographic demand withlimited construction of new inpatient facilities. Source: US Census Bureau (in millions) 7 4 6 10 15 21 1.5% 2.0% 2.2% 2.6% 3.9% 5.0% 0 5 10 15 20 2000A 2010E 2020E 2030E 2040E 2050E 0% 2% 4% 6% 8% 10% 85+ Population % of Total Population 2005 Attractive Industry Demographics Declining Number ofNursing Facilities 4 • Acquisition creates one of the largest long-term care operators in the U.S. • Strong asset base of 213 inpatient facilities across 25 states • High CON concentration provides barriers to entry – 17 of 25 states • Significant facility ownership – 82 Facilities (1) - 38% • Leverages existing Sun infrastructure to realize significant cost savings (1) Includes exercise of Moffie and NHP purchase options. Total: $1,156.3 million 2007 2007 Pro Forma Nine Months Pro Forma Nine Months Inpatient Payor Mix Inpatient Payor Mix ($ in millions) Skilled Mix $393.1 Medicaid $550.4 Private Payand Other $212.8 34% 47.6% 18.4% Sun Pro Forma for Harborside Acquisition 5 . . 8.9 8 8 6 5 10 15 3 1 9 1 12 12 3 20 3 19 10 1 15 2 17 7 9 9 7 Existing Sun State Harborside State Overlapping State # Number of Facilities 24,426 Licensed Beds in 25 States (1) Includes the exercise of Harborside’s purchase options on the Moffie portfolio (five facilities) and the NHPportfolio (four facilities). 6 Medicare as a % of Revenue (2) Inpatient Revenue Quality Mix (3) Inpatient Revenue Per Patient Day Occupancy (1) (3) Quality mix includes all non-Medicaid inpatient revenues. 29.4% 28.8% Q3 2006 Q3 2007 89.7% 89.3% Q3 2006 Q3 2007 $365 $319 $157 50.3% 52.0% Q3 2006 Q3 2007 (1) Occupancy excludes hospitals (2) Medicare as a % of Revenue includes Medicare and Hospice Medicaid $163 $156 $308 $391 Private and Other (Percentages represent change from prior period) 2006 YTD 2007 YTD 89.5% 89.5% 2006 YTD 2007 YTD 28.9% 29.9% 51.2% 52.4% 2006 YTD 2007 YTD Q3 2006 Q3 2007 $167 Managed Care/Comm Medicare Part A 3.9% 3.7%7.1% 7.3% Improving Inpatient Performance MetricsPro Forma Sun with Harborside 7 . SNFs- Lowest Cost Setting for Rehab and Recovery Comparison of per Case Rates SNF IRF LTAC Tracheotomy with Vent $10,051 $26,051 $115,463 Respiratory with Vent 7,897 26,051 74,689 Joint Replacement 6,165 17,135 67,104 Hip Fracture 10,618 18,487 44,633 Stroke 8,905 34,196 31,496 Average $ 8,727 $24,384 $66,677 Source: Medpac SNFs Are Lowest Cost Providers 8 32 Centers currently have RRS - 8 More Under Development 3rd Quarter 2007 Occupancy 3rd Quarter 2007 Rehab % 3rd Quarter 2007 ALOS Centers w/RRS units All other centers RRS units All other centers All Other Centers 35 RRS Units 29 Q3 ‘07 Q3 ‘07 Rehab Recovery Suites -Opportunity for Growth 9 89.2% 89.9% 89.0% 90.0% Centers w/ACC Units All Other Centers Q3 ‘06 Q3 ‘07 Alzheimers Care Centers -Another Opportunity • 51 Centers currently have Alzheimer’s units - over 1929 beds • 93.0% Occupancy in the Alzheimer’s units 10 Harborside Integration Plan • Sun management has the experience and skill necessary to integrate large multi-facility acquisitions without disrupting existing operations • Acquisition of Harborside resulted in the establishment of a third reporting division with its own dedicated management • Identifiable cost saving opportunities of $12-15 million • Sun expects to realize approximately two-thirds of these net synergies over the first twelve months • YTD savings are $3.6 million 11 Q3’07 Q3’06 Q3’07YTD Q3’06YTD Q3’07 Q3’06 Q3’07YTD Q3’06YTD 33 32 33 32 33 20 33 20 $31.9 $29.9 $93.9 $89.1 $28.3 $24.3 $84.1 $72.7 $1.8 $1.5 $5.8 $1.8 $2.5 $2.0 $6.3 $5.2 5.6% 5.1% 6.2% 2.0% 8.9% 8.2% 7.5% 7.2% Specializes in temporary therapy,pharmacy, physician, and nursestaffing Sun’s ancillary businesses are complementary to its core business Description Geography (states) Gross Revenue Margin EBITDA One of the largest contractrehab companies, providingphysical, occupational andspeech rehab therapy services Ancillary Businesses 12 Financial Performance 13 Actual Results Pro Forma (Dollars in thousands) Quarter Ended September 30, Prior Yr Q3 2007 2006 2006 Revenue $ 439,570 $ 252,777 $ 416,724 Depreciation and amortization 10,051 4,941 9,262 Interest expense, net 14,841 4,697 8,670 Income (loss) from continuing operations 5,145 (931) 3,389 EBITDAR normalized $ 54,156 $ 22,171 $ 45,789 Margin - EBITDAR normalized 12.3% 8.8% 11.0% EBITDA normalized $ 35,324 $ 8,834 $ 25,740 Margin - EBITDA normalized 8.0% 3.5% 6.2% Income from continuing operations - normalized $ 6,754 $ 426 $ 6,550 Diluted earnings per share - normalized $ 0.15 $ 0.01 $ 0.15 Sun Third Quarter 2007 Results 14 Actual Results Pro Forma Results (Dollars in thousands) Nine Months Ended Sep 30, Nine Months Ended Sep 30, 2007 2006 2007 2006 Revenue $1,136,758 $ 746,461 $1,299,325 $ 1,226,473 Depreciation and amortization 23,643 11,497 28,396 24,561 Interest expense, net 28,901 14,140 33,546 24,871 Income from continuing operations 19,533 3,344 18,232 15,176 EBITDAR normalized $ 134,245 $ 65,371 $ 154,801 $ 128,270 Margin - EBITDAR normalized 11.8% 8.8% 11.9% 10.5% EBITDA normalized $ 80,965 $ 26,558 $ 94,568 $ 67,030 Margin - EBITDA normalized 7.1% 3.6% 7.3% 5.5% Income from continuing operations -normalized $ 18,331 $ (414) $ 21,143 $ 13,404 Diluted earnings per share - normalized $ 0.43 $ (0.01) $ 0.49 $ 0.31 Sun Third Quarter 2007 Results 15 Restated UPDATED (Dollars in millions) May 2007 Guidance 2007 Guidance Low High Low High Revenue $ 1,556.0 $ 1,570.0 $ 1,578.0 $ 1,584.0 EBITDAR 179.0 185.0 189.0 191.0 EBITDA 107.0 113.0 116.0 120.0 Income from continuing operations 20.0 23.0 26.0 28.0 Diluted earnings per share $ 0.45 $ 0.52 $ 0.59 $ 0.64 Diluted weighted average shares 44.0 44.0 44.0 44.0 EBITDAR margin 11.5% 11.8% 12.0% 12.1% EBITDA margin 6.9% 7.2% 7.4% 7.6% Sun 2007 Guidance 16 ( $ In Millions) Sep. 30, 2007 Pro Forma Dec. 2007 Cash $ 85.1 (1) $ 54.1 (1) Debt: Mortgage Debt 129.2 128.0 Clipper Debt 49.6 49.6 Senior Secured Debt 306.4 304.8 Senior Secured Delayed Draw 35.0 25.0 Subordinated Debt 200.0 200.0 Other Long Term Debt 1.8 1.3 Total Debt 722.0 708.7 Net Debt 661.9 679.6 Normalized, Pro Forma LTM EBITDA $ 120.8 (2) $ 143.1 (3) Debt/EBITDA 5.5/1 4.7/1 Pro Forma Capitalization Table Note: (1) Assumes cash over $25 million used to pay off debt.(2) Excludes impact of Moffie and NHP. Includes $3.6 million insynergies. (3) Includes impact of Moffie $6 million and NHP $2.2 million, full impact of first synergies of $10 million and noadditional draws on senior secured delayed draw facility should be necessary due to greater than expected cash flows fromoperations. 17 2007 / 2008Key Focus Areas • Same store growth • Harborside integration • Development of hospice business • Infrastructure effectiveness • Debt pay down 18 19
